DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed under the AFCP 2.0 has been entered.  Claims 1-6 remain pending in the Application.  The amendments to the claims have overcome the 112(b) Rejections of claims 1, 3, and 4 previously set forth in the Final Office Action mailed 6/11/2021, however, they have not overcome the 112(b) Rejections of claims 2, 5, and 6.  As discussed in the Interview of 8/30/2021 with Mr. Meyer, the Examiner’s Amendment of claims 2, 5, and 6 below overcomes these rejections.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerald Meyer on 8/30/2021.

The application has been amended as follows: 

Claim 2: in line 3 “wherein polishing” has been amended to read -- wherein the polishing --.

Claim 5 has been amended to read as follows:
5. A maintenance method of maintaining a wafer inspection device, the maintenance method comprising: 
providing the wafer inspection device, the wafer inspection device comprising:
a probe card having a plurality of contact terminals formed to protrude toward an inspecting wafer; 
a chuck top as a thick plate member on which the inspecting wafer is mounted to face the probe card when inspecting the inspecting wafer; 
a seal member configured to seal a space between the probe card and the chuck top when the chuck top moves toward the probe card; and 
a polishing plate placed on the chuck top when polishing the plurality of contact terminals and configured to mount a polishing wafer thereon, the polishing wafer being configured to polish the plurality of contact terminals, wherein the polishing plate has a thickness such that, when the chuck top moves toward the probe card, the polishing wafer is brought into contact with each of the plurality of contact terminals before the space is sealed by the seal member;
placing the polishing plate on the chuck top and mounting the polishing wafer; and 
moving the chuck top toward the probe card.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/              Examiner, Art Unit 3723                                                                                                                                                                                          





/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723